OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road, Suite 227B Phoenix, Arizona (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(602) 956-0980 Date of fiscal year end: November 30, 2014 Date of reporting period: February 28, 2014 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) COMMON STOCKS — 98.8% Shares Value Consumer Discretionary - 13.9% Leisure Equipment & Products - 3.1% Polaris Industries, Inc. $ Specialty Retail - 8.7% O'Reilly Automotive, Inc.* Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 2.1% Coach, Inc. Consumer Staples - 4.9% Food Products - 2.7% McCormick & Co., Inc. Household Products - 2.2% Church & Dwight Co., Inc. Clorox Co. (The) Energy - 5.6% Energy Equipment & Services - 1.5% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 4.1% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Financials - 6.4% Capital Markets - 3.9% T. Rowe Price Group, Inc. Commercial Banks - 2.5% UMB Financial Corp. Health Care - 18.4% Health Care Equipment & Supplies - 7.6% C.R. Bard, Inc. ResMed, Inc. Varian Medical Systems, Inc.* Health Care Providers and Services - 2.9% Catamaran Corp.* PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.8% (Continued) Shares Value Health Care - 18.4% (Continued) Life Sciences Tools & Services - 7.9% Mettler-Toledo International, Inc.* $ PAREXEL International Corp.* Industrials - 20.3% Air Freight & Logistics - 2.9% Expeditors International of Washington, Inc. Commercial Services & Supplies - 3.3% Stericycle, Inc.* Electrical Equipment - 4.5% AMETEK, Inc. Machinery - 7.1% IDEX Corp. Valmont Industries, Inc. Professional Services - 2.5% IHS, Inc. - Class A* Information Technology - 20.0% Electronic Equipment, Instruments & Components - 3.9% Trimble Navigation Ltd.* Internet Software & Services - 2.5% CoStar Group, Inc.* Semiconductors & Semiconductor Equipment - 3.2% Linear Technology Corp. Silicon Laboratories, Inc.* Software - 10.4% FactSet Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Materials - 9.3% Industrial Gases - 2.9% Airgas, Inc. Specialty Chemicals - 6.4% Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $15,779,291) $ PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 1.1% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%(a) (Cost $263,963) $ Total Investments at Value — 99.9% (Cost $16,043,254) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to Schedule of Investments. PAPP SMALL & MID-CAP GROWTH FUND NOTES TO SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) 1. Securities Valuation Papp Small & Mid-Cap Growth Fund’s (the “Fund”) portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or future markets, such as the suspension or limitation of trading.Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosures purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. PAPP SMALL & MID-CAP GROWTH FUND NOTES TO SCHEDULE OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
